Title: To George Washington from Major General Steuben, with enclosure, 15 March 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


            
              Sir
              Philadelphia, Mar[ch] 15th 1780
            
            Since the Departure of the last Letter I had the honor to write You, I have not in the least advanced in the Affairs which I had proposed to see brought to a Conclusion. Before it is known whether the Number of Regiments is to be preserved or whether an Incorporation is to take place, it is impossible to make any Calculations for the formation.
            I have exerted all the means in my Power to persuade Congress to determine that important Question, & to adopt a system whatever that Your Excellency & the Chiefs of the several Departments might make their Arrangements in Consequence, but it seems that the ill state of our Finances, has stopt all the Wheels of the whole Machine.
            The Board of War have given a report, in which the Incorporation of a fourth part is proposed—This report contains the same Plan, which, I beleive, Chancellor Livingston has imparted to Your Excellency. Several Motions have been made, to Consider & determine upon this Object, but hitherto, the decision has been deferred.
            The month of March is more than half Spent, & I shudder, my dear General, when I think of the many important Arrangements that are still to be made between this Time & the opening of the Campaign There is not a Day but I run from the one to the other to make representations to them on the necessity of determining the present Business. The Day before Yesterday, I went to Mr Chr Livingston, & I declared to him that I was ready to set off for the Army seeing that my presence here was of no kind of use. He requested me to defer my Departure, & communicate my Opinion to the Board of War of the formation of the Army for next Campaign.
            As this Object had already taken up my Attention for some time, & I had Calculated & ballanced the good & Evil that might result from an Incorporation, & being entirely persuaded that such an Operation in the present Crisis, & at the beginning of a Campaign for which We are in general so ill prepared, would be dangerous, I have not hesitated a moment to give my Opinion in writing, I enclose here a Copy of it to Your Excellency.
            The Board of War is to send to morrow that Paper to Congress, & I am in Expectation for the Effect it will produce.
            You know, my dear General, that I have always wished to See our Regiments stronger, but I believe it will be prudent, to make use in the present Crisis of the simplest means, which is that of leaving the Corps such as they are, & reinforcing them as well as we can.
            An Incorporation whatever, will be a General Alteration in the Body of the Army, & that at the Very moment perhaps when it should act.
            
            Besides, as our Army will have this Campaign Such a great Number of Recruits We must be able to rely on Our Officers for the maintaining of good Order among the troops. And the less is the Mass of an Undisciplined Body, the easier it is to him who has the direction of it, to make it act, & restore it to Order, in case of Confusion.
            The Vacancies of Subalterns in several Regiments, appear to be one of the motives, which might the most strongly ingage us to an Incorporation. But I believe that the Nomination might be suspended till the End of the Campaign, and as our Companies are not Very Strong, I believe that two Officers for Each will suffice. Provided the Brigadiers take care to send no Officer on furlough during the Campaign, see that none are Improperly Employed out of the Regiment, that the Field Officer’s Company shall have two subalterns, & the other Companies, One when the Captain is present, & two when he is absent. The Officers employed as Quarter Masters & Paymasters, might Even keep the Administration of their Companies, & be only dispensed from the service of the Line.
            By these means, the Number of 18 or 19 Captains & Subalterns would suffice to do the service of a Regiment, & each Regiment might keep five or six Vacancies.
            Besides the Numberless Inconvenien[cies] which I fear from an Incorporation or Reduction of the Regiments, I find that the proportion which is wished to be Incorporated, is the most difficult Thing to determine.
            If We leave that proportion to the Choice of the several states, We shall have Regiments of 600 Men, while others shall consist only of 150—which I consider as the source of all disorders in an Army.
            The proportion being fixed—Suppose it to be the fourth part.
            It results this Question: How many Regiments is each state to reform? Now for instance Massachusetts has—15 Regimts[,] Pennsylvania—11[,] New Jersey—3[,] Delaware—1.
            With such a disproportion I do not see how a fourth part can be reformed, without great difficulty & Confusion.
            such an Alteration requires such Extensive Calculations & such mature Deliberations that We have not time to undertake Either at such an advanced period.
            I have received Yesterday the honor of Your Letter of the 6th inst. The post has tarried three Days.
            It is with the greatest satisfaction that I see You have Collected the returns of the deficiencies of Men.
            I feared the difficulty of this Collection, so much the more as I know the neglect & want of exactness of several Officers on an Object of the Importance of whatever is called Return, & it is with sorrow that I must

observe to Your Excellency that the Board of War has not yet received the General Return of January last, & that that of December as well as several of the preceeding Months are Extremely imperfect.
            A necessary Calculation has made me ask lately for a Return of Genl Poor’s Brigade at the War Office, & that Brigade has not been carried into any of the General returns, ever since last spring when it joined Genl Sullivan’s Corps.
            This object & several others which I Shall Submit to the Consideration of Your Excellency will Engage me to join the Army as soon as possible. I am with the greatest respect sir Your Excellency’s Most obedient & very humble Servant
            
              steuben
            
          